Citation Nr: 0428411	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
conus medullaris syndrome due to Department of Veterans 
Affairs treatment in October 2000.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her sister, L.C.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty in the Navy from March 1967 
to May 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied a claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for conus medullaris 
syndrome, claimed as a result of VA medical treatment in 
October 2000.  The veteran testified at a hearing before the 
Board in February 2004.

In its March 2002 decision, the RO also denied entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only.  The RO issued the veteran a statement of the case 
after she filed a notice of disagreement that encompassed 
this issue as well.  However, thereafter, she did not perfect 
her appeal of this issue; in her December 2002 substantive 
appeal (VA Form 9), she specifically limited her appeal to 
the claim under 38 U.S.C.A. § 1151, thus abandoning the claim 
for entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).  If the veteran 
wishes to raise this argument, she should direct her claim to 
the RO in the first instance.

The veteran has also raised a claim for special monthly 
compensation based on loss of bladder and bowel movement, 
loss of use of a creative organ, and loss of use of the lower 
extremities.  As her representative notes, this claim depends 
on the outcome of her claim for compensation under 
38 U.S.C.A. § 1151 for conus medullaris syndrome (and its 
associated residuals).  Therefore, this matter is referred to 
the RO for consideration, as appropriate, in the first 
instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when action is required by her.



REMAND

Additional development is needed prior to further disposition 
of this claim.

The veteran contends that she suffered residual disability 
(conus medullaris syndrome, with impairment of her lower 
extremities, low back, bowel and bladder function, and sexual 
function) due to a lumbar epidural steroid injection 
procedure at the VA medical facility in Orlando, Florida, on 
October 26, 2000.  In order to assess this claim, the Board 
is of the opinion that a VA medical examination and opinion 
would be helpful in addressing several issues, some of which 
are raised by the evidence and some of which are raised by 
the veteran's representative recently.  

The Board will discuss some of the pertinent evidence for the 
sake of clarity.  

The veteran has been receiving treatment through the VA for 
many years.  Old VA medical records from the 1970s and 1980s 
show treatment for various conditions, including psychiatric 
diagnoses such as anxiety neurosis and inadequate personality 
disorder; chronic schizophrenia with severe anxiety attacks 
and phobic features; and hysterical conversion reaction.  A 
1983 psychological evaluation had also ruled out organic 
components for her condition.  In the mid-1970s, she was seen 
for Bell's palsy after she reported right-sided facial 
weakness.  In the late 1970s and early 1980s, she started 
reporting arthritic symptoms and bilateral leg pain.  She 
continued to receive periodic treatment for various 
conditions into the 1990s, including treatment through a VA 
"psychosomatic" clinic.

The Social Security Administration (SSA) awarded the veteran 
SSA disability benefits in July 1998, due to severe affective 
disorder and anxiety related disorder.

An April 1999 EMG study to assess two-year old complaints of 
back and leg pain, was abnormal, with evidence of an early 
peripheral neuropathy affecting the sensory fibers of the 
lower limbs, but no evidence of a lumbar radiculopathy.  

VA medical records in the late 1990s into the early part of 
2000, prior to the procedure in question, continued showing 
treatment for various conditions, including schizoaffective 
disorder, major affective disorder, dysthymic disorder, 
explosive diarrhea and reflux, arthralgias, and recurrent 
herpes zoster infection.
 
Records from early to mid-2000 show ongoing complaints of 
back pain and weakness in the legs.  She was treated for 
lumbar radiculopathy in June 2000, with recent MRI evidence 
of bulging disc and degenerative joint disease.  A treating 
doctor ordered a TENS trial for her pain, but she also 
suspected that some of the veteran's problem was related to 
her psychological history.  

In a July 2000 rating decision, the RO increased to 100 
percent the disability rating for the veteran's service-
connected dysthymia with psychotic features.

In September 2000, she was seen for "pain all over" that 
had been present for five years; her legs ached, and she had 
pain all over.  There was no clinical evidence of 
polyneuropathy, but a year-old EMG study found low sensory 
responses that could indicate a sensory neuropathy.

In October 2000, the veteran went to the VA outpatient clinic 
in Orlando, Florida.  On October 26, 2000, she underwent 
lumbar epidural steroid injection.  

An accompanying consent form (Standard Form 522, Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures) includes a standard 
paragraph that states as follows:

The nature and purpose of the operation 
or procedure, possible alternative 
methods of treatment, the risks 
involved, and the possibility of 
complications have been fully explained 
to me.  I acknowledge that no guarantees 
have been made to me concerning the 
results of the operation or procedure.  
I understand the nature of the operation 
or procedure to be Injection of local 
anesthetic and long acting steroid into 
epidural space.

On the same form, the counseling doctor signed the standard 
paragraph indicating that he had "counseled this patient as 
to the nature of the proposed procedure(s), attendant risks 
involved, and expected results, as above."  The veteran 
likewise signed a standard paragraph indicating that she did 
"understand the nature of the proposed procedure(s), 
attendant risks involved, and expected results, as above, and 
hereby request such procedure(s) be performed."

The procedure report noted "Informed signed consent 
obtained."  During the initial administration of Lidocaine, 
the report indicates as follows:

At this point, the patient stated that 
she felt her legs getting very hot.  She 
was still moving them quite a bit so 
after a few minutes, I asked her to 
stand up where I supported her.  She 
then said she could not support herself 
and she started crying.  The patient has 
a history of panic attacks and anxiety.  
I laid the patient back down on the bed.  
Her vital signs were stable throughout. 
. . . The patient started crying and I 
discussed with her whether she would 
like some sedation, which she said yes. 
. . . After a few minutes [of attempts 
at sedation], she calmed down 
substantially and I again spoke to her 
about the mechanism of why she was not 
able to move her legs at this point. . . 
. [The attending surgeon] explained to 
the patient that she would be walking 
out of here, that was her biggest fear, 
and that she would just need to give it 
some time.  On discharge, there were no 
further problems and the patient went 
home.

On VA neurological consultation on November 1, 2000, the 
veteran reported sensory loss of the perianal area and loss 
of pinprick in the legs.  She could walk, but with a very 
antalgic gait.  The impression was multiple pain syndrome 
with increased pain post epidural injection as well as 
symptoms of loss of pinprick.  There was a question of 
"conus syndrome."  

An early November 2000 VA MRI of the lumbar spine, including 
of the conus medullaris, showed mild bulging of the discs at 
L4-L5 with no significant encroachment on the dural sac.  
There was no evidence of disc herniation or enhancing lesion.  
The distal aspect of the spinal cord, including the conus 
medullaris, did not reveal any significant abnormality.  The 
impression of this MRI study was that there were no 
significant abnormalities.  A VA MRI study of the entire 
spine from several days later was unremarkable.  The spinal 
cord, conus medullaris, thecal sac, epidural fat, neural 
foramina, and exiting nerve roots were unremarkable at all 
levels.  A November 2000 VA ultrasound test, also conducted 
in connection with the clinical history of new spinal cord 
injury, showed normal kidneys and urinary bladder; there were 
no significant abnormalities.

VA consultation and progress notes from early November 2000 
show that the veteran was seen for exacerbation of severe 
pain in the low back and sacrococcigeal region accompanied by 
constipation, stool retention, urinary incontinence, and 
lower extremity paresthesias subsequent to the epidural 
injection in question.  When seen, she was in a wheelchair.  
She had to be lifted by assistants to get on the examination 
table and fell, stating that her legs were weak.  A VA 
physician's assistant noted that the veteran had increased 
leg pain and numbness from the waist down after the epidural 
injection, but she also noted that the veteran's pain 
disorder and numbness had been present for five years.  She 
now reported that she could not walk well, was "dragging" 
herself around the house, and had constipation.  

A consultation report from November 9, 2000, by a VA doctor 
(Dr. Inigo Garcia-Zozaya), included a review of the treatment 
and medical history.  The report summarized the MRIs as 
showing no anatomical abnormalities, but that the clinical 
examination by the neurology team had been compatible with 
conus medullaris syndrome with impaired sensation in the 
perianal dermatomes, diminished internal anal sphincter tone, 
and absent external anal sphincter contraction/relaxation.  
The assessments were conus medullaris with neurogenic bowel 
and bladder and impaired perianal sensation; history of 
chronic pain disorder; major depression and panic attacks; 
hypertension; gastroesophageal reflux disease (GERD); 
hyperlipidemia; and proteinuria.

On VA psychological screening in late November 2000, it was 
noted that her case presented a difficult differential 
diagnosis.  She had major depression by history.  The role of 
anxiety and panic were not clear, as was the type of 
depression she experienced.  She also had chronic pain.  

November and December 2000 VA physical therapy notes 
indicated that the veteran had signs and symptoms consistent 
with conus medullaris syndrome and resultant lower extremity 
weakness; pain was limiting strength and active and passive 
range of motion into knee flexion and hip abduction and 
extension.  The veteran reported "excruciating" pain.  She 
used a rolling walker.

In the discharge summary from December 2000, Dr. Garcia-
Zozoya referred to a history of the veteran's having 
sustained injury to the sacral nerves secondary to epidural 
injection, with loss of bowel and bladder control.  
Assessments continued to include conus medullaris with 
neurogenic bowel and bladder and impaired perianal sensation; 
history of chronic pain disorder; major depression and panic 
attacks; hypertension; and GERD.  There also was mention of 
possible reflex sympathetic dystrophy of the left upper 
extremity, which developed in late November 2000; but that 
condition had now resolved.  

VA medical records into 2001 show treatment for various 
conditions, including conus medullaris syndrome.
 
A June 2001 VA diagnostic procedure showed normal lumbar 
spine bone density.

A July 2001 VA neurological consultation report noted the 
veteran significant psychiatric disorder and recent diagnosis 
of conus medullaris syndrome, status post epidural steroid 
injection for chronic pain syndrome, and diffuse arthralgia.  
The veteran had had a functional examination, with 
documentation of being unable to move her legs at all and 
then being able to move her legs without difficulty.  There 
also was evidence of fluctuating sensory examination within 
the same day, including an intact sensory examination 
followed by different results several hours later.  The 
report noted that MRIs from November 2000 had been 
unremarkable, but that the veteran had been in a wheelchair 
since the procedure in question and had been using hand 
controls to drive.  A medical record later that month from 
her treating doctor in the VA spinal cord injury unit (Dr. 
Garcia-Zozoya) described areflexia in the Achilles tendons 
and normal reflexes in the upper extremities and patellae.  
The myotomes in all extremities were preserved with strength 
of 4/5 and with manifestation of pain behavior and "symptom 
magnification" on gentle maneuvers and passive range of 
motion.  Assessments included conus medullaris syndrome, 
GERD, chronic pain disorder, and panic attacks.  
 
In October 2001, the veteran was seen for severe bladder 
infection.  In November 2001, she was seen for urinary tract 
infections.  The examining VA doctor noted the need for 
proper catheterizations by the veteran.  

In February 2004, the veteran testified before the Board that 
she felt very bizarre sensations during the epidural steroid 
injection.  She manifested difficulty during the procedure.  
She stated that she lost feeling in her legs about an hour 
and a half later.  The evening after the procedure, she 
developed cramping and stomach pain, and she called the 
hospital but was essentially told that she was fine.  For 
several days, she reported trying to get pain medication from 
the hospital.  One week later, she was sent to a different VA 
facility (in Tampa, Florida) where she was informed that she 
had neurological malfunction, that is sphincter problems.  
She stated that she had developed various impairments, 
including worse pains throughout her body, total paralysis 
and inability to walk for several years, subsequent 
difficulty walking for distances, loss of sexual sensation in 
a part of her body, and loss of urination and bowel control.  

As this review of the evidence (as well as the 
representative's arguments) suggests, there is some conflict 
in the record in the following areas: (1) whether the veteran 
developed additional disability as a result of the October 
2000 lumbar epidural steroid injection; (2) whether such 
disability was conus medullaris syndrome; (3) whether she 
currently has any residual disability as a result of the 
October 2000 procedure; (4) what relationship, if any, there 
is between any current or previously diagnosed conus 
medullaris syndrome (to include the claimed impairments of 
the lower extremities, low back, bowel and bladder functions, 
and sexual organ function) and the October 2000 procedure in 
question, prior orthopedic and arthralgic difficulties, and 
prior psychiatric diagnoses (including anxiety neurosis, 
schizoaffective disorder, major affective disorder, dysthymic 
disorder); (5) the frequency of occurrence of conus 
medullaris syndrome as a result of lumbar epidural steroid 
injections; and (6) whether there were any specific 
contraindications regarding the veteran's case in October 
2000 that should have been considered in connection with the 
procedure.

Accordingly, this case will be remanded to the RO to schedule 
the veteran for a thorough examination that addresses these 
areas.  

On REMAND, the RO should undertake the following actions:

1.  The RO should provide the veteran 
with a thorough examination to assess 
the current nature, severity, and 
etiology of the veteran's claimed 
disabilities, which include conus 
medullaris syndrome with impairment of 
lower extremity function and sensation, 
low back pain, bowel and bladder 
function, and sexual organ function.  
The claims folder must be provided to 
the examiner, who must then review the 
entire recorded history in conducting 
the examination and preparing the 
examination report.  All neurological 
and other tests (including psychiatric 
examination, if necessary) should be 
conducted.

In the examination report(s), the 
examiner(s) should address the following 
areas: (1) whether the veteran developed 
additional disability as a result of the 
October 2000 lumbar epidural steroid 
injection; (2) whether such disability 
was conus medullaris syndrome; (3) 
whether she currently has any residual 
disability as a result of the October 
2000 procedure; (4) what relationship, 
if any, there is between any current or 
previously diagnosed conus medullaris 
syndrome (to include the claimed 
impairments of the lower extremities, 
low back, bowel and bladder functions, 
and sexual organ function) and the 
October 2000 procedure in question, 
prior orthopedic and arthralgic 
difficulties, and prior psychiatric 
diagnoses (including anxiety neurosis, 
schizoaffective disorder, major 
affective disorder, dysthymic disorder); 
(5) the frequency of occurrence of conus 
medullaris syndrome as a result of 
lumbar epidural steroid injections; and 
(6) whether there were any specific 
contraindications regarding the 
veteran's case in October 2000 that 
should have been considered in 
connection with the procedure.

2.  Upon completion of the above 
development, the RO should then 
readjudicate the veteran's claim for 
entitlement to compensation under 
38 U.S.C.A. § 1151 for conus medullaris 
syndrome claimed as due to VA medical 
treatment in October 2000.  If the RO's 
decision remains adverse, the RO should 
provide the veteran and her 
representative with a supplemental 
statement of the case and the 
appropriate period for response thereto.  
The case should then be returned to the 
Board, as appropriate, for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or the United States Court of 
Appeals for Veterans Claims for additional development or 
other action must be handled expeditiously.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  The Board further notes that it recently granted a 
motion to advance this case on the docket in light of the 
veteran's financial situation and the loss of her home in 
recent natural disasters in Florida.  


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




